Willson, Judge.
This appeal is from a judgment of conviction obtained under an information, the charging portion of which is as follows: “did then and there unlawfully, orally and falsely, and maliciously impute to a certain female in this State, to wit, to Caroline Wiseman, a want of chastity, the said Caroline Wiseman being then and there married, and the lawful wife of said Aleck Wiseman.” It has been settled by this court that an indictment or information for the offense created by Article 645 of the Penal Code, to be sufficient, must set forth, at least substantially, the words or acts which constitute the alleged imputation of a want of chastity. (Lagrone v. The State, 12 Texas Ct. App., 426; Melton v. The State, Id., 552.)
It has been also held by this court that the indictment or information should not only set out the words constituting the oral slander, but should charge, further, that such words were uttered or spoken in the presence of some one; and that the better practice would be to name the persons, or some of them, to whom the words were uttered. (McMahan v. The State, 13 Texas Ct. App., 220;)
Because the information in this case is, in the particulars *76above mentioned, defective, the judgment is reversed and the prosecution is dismissed.

Reversed and dismissed.

Opinion delivered April 25, 1883.